DETAILED ACTION
This Office action is in reply to correspondence filed 4 January 2022 in regard to application no. 16/806,877.  Claims 1-15, 17 and 37 have been cancelled.  Claims 16, 18-36 and 38-46 are pending, of which claims 26-36 and 38-45 are withdrawn from further consideration.  Claims 16, 18-25 and 46 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The applicant’s affirmation of the election of inventive group I, claims 16-25 and 46 (the number “26” appears to be simply a typographic error) without traverse is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/233,938, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Each pending and considered claim of the present application includes “detecting a health event indicating a possible fall of a user… in response to the movement of the user” and several other limitations which, as shown below, find no support in the originally-filed application of the present invention and further find no support in either of the applications for which priority has been claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18-25 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There are several claim limitations that find no support in the originally filed application.  No detected health event indicates a “possible fall” in response to “the movement of the user”; the only mention of a possible fall is due to a perceived lack of movement.  No “short-range wireless protocol” is disclosed.  No “second alert communication” is sent to anyone “using a second type of communication that differs from the first type of communication”; the only type of alert disclosed at all is sent to a single caregiver via SMS.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-25 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “short-range wireless protocol” in each claim is a relative term which renders the claim indefinite. The term “short-range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders “wireless protocol” indefinite, as reasonable people could reasonably disagree as to which wireless protocols are short-range and which are not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18-25 and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed to a system (machine).  The claim(s) recite(s) determining motion of a person, detecting a health event based on this, and using an intermediary to notify two entities of the health event.  These are mental steps which require no technology at all.  A person can observe another person fall or simply remain stationary for an unreasonable time, can mentally determine there is something wrong with the person, and can verbally tell two people of their concern.  To fit in the intermediary, the observer can ask a passer-by to verbally tell two people, or to tell one verbally and give a note on paper to the other.  None of this would present the slightest difficulty, and none of it implicates any technology at all.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and generic computer components, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about a person’s motion, health condition and the like, they do not improve the “functioning of a computer’ or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing’, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment’, MPEP § 2106.05(e), as the claims are written entirely in functional terms, lacking algorithmic detail which might suffice to go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 46 is written in means-plus-function form, explicitly, and claim 16 provides the necessary structure, so we will focus here on claim 16.  The claim includes a sensor device, a host device, and the ability to communicate over a network.
These elements are recited at a high degree of generality and described only in terms of functions performed.  The specification does not meaningfully limit them at all, so it is clear that nothing more than a generic computer is required or envisioned.  They only perform generic computer functions of receiving information, analyzing it in no particular manner, and sending information in two ways.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is simply the identical process but written in means-plus-function form.
The dependent claims further do not amount to significantly more than the abstract idea: claims 19-22 and 25 are simply more specific about timing or order of events or the type of information being manipulated; claim 18 simply recites that a step is performed automatically; claims 23 and 24 are simply more specific about a recipient of data.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18, 20, 22-24 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. (U.S. Publication No. 2006/0149322) in view of Warden (U.S. Publication No. 2006/0288464, filed 3 March 2006) further in view of Carrino (U.S. Publication No. 2007/0216535, filed 14 March 2006).

In-line citations are to Merry.
With regard to Claim 16:
Merry teaches: A system, [0023; “programmable processor”] comprising: 
a sensor device [abstract; “sensor”] configured to: 
measure motion data for a user of the sensor device; [0015; “sensor”; abstract; “movement of devices from place to place”; the claim phrase “for a user of the sensor device” is mere manner-of-use language, simply disclosing that the measuring is done for someone’s benefit, and so is considered but given no patentable weight] 
detect a health event of the user... [0111; it conducts “an interrogation for patient status information” which is then communicated] and 
communicate the detected health event with a short-range wireless protocol; [0052; the communication link may be “wireless”] 
a host device configured to: 
receive, from the sensor device using the short-range wireless protocol, a message for the detected health event; [0111; the information is communicated to the “docking station”, which receives it] 
initiate an emergency alert based on the message for the detected health event;
send, to a first destination, a first alert communication for the emergency alert, wherein the first alert communication includes information associated with the detected health event and location information associated with the user, wherein the first alert communication is conducted using a first type of communication… [0111; the docking station passes the “patient status information to status monitor 62”; abstract; the information provided may include “the location of the emergency”; 0055; the form of communication may include a “text warning”] 

Merry does not explicitly teach a determination is made based on the motion data, that a health event indicates a possible fall of the user of the sensor device in response to the movement of the user, or send, to a second destination, a second alert communication for the emergency alert, wherein the second alert communication includes the information associated with the detected health event and the location information associated with the user, but it is known in the art. Warden teaches a personal protection device. [title] It can “notify an ambulance” of a person’s “fall” and may be activated “automatically”. [0011] The fall may be detected based on vertical acceleration of the user. [abstract] Warden and Merry are analogous art as each is directed to electronic means for providing notifications based on possible health events. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Warden with that of Merry in order to summon help in a possible emergency, as taught by Warden; further, it is simply a substitution of known parts for others with predictable results, simply detecting a health event in the manner of Warden rather than that of Merry, and notifying Warden’s ambulance in addition to Merry’s device; neither substitution, nor both together, produce any new and unexpected result.

Merry does not explicitly teach that a second alert communication is conducted using a second type of communication that differs from the first type of communication, but it is known in the art.  Carrino teaches a subscription-based alert system [abstract] that can detect movement, [0011] and can send an “emergency alert” using “synthesized voice phone calls, cell phone text messages, e-mail messages, and a user specific web page containing updated alert information”. [0030] Carrino and Merry are analogous art as each is directed to electronic means for detecting motion and providing alerts.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Carrino with that of Merry in order to provide redundancy, as taught by Carrino; [0048] further, it is simply a substitution of one known part for another with predictable results, simply choosing any two of Carrino’s disclosed communication types to send the messages disclosed by Merry and Warden; the substitution produces no new and unexpected result.

With regard to Claim 18:
The system of claim 16, wherein the first alert communication and the second alert communication are automatically sent by the host device in response to initiation of the emergency alert. [See above in regard to claim 16; there is no hint that either notification requires any human intervention, so both read on automatic performance]

With regard to Claim 20:
The system of claim 16, wherein the second alert communication occurs after completion of the first alert communication. 

Given that there are only three possible temporal orders for sending messages A and B —A before B, A and B simultaneously, or B before A — it would have been obvious to select one from such a short list of options with a reasonable chance of success.

With regard to Claim 22:
The system of claim 16, wherein the first alert communication comprises an audio message. [0049; a “speaker” may deliver “an audible signal or a spoken message”]

With regard to Claim 23:
The system of claim 16, wherein the first destination is an entity located remote to a location of the user. [Warden; switching the positions of the destinations, an obvious choice since there are only two, Warden’s ambulance when summoned would be remote from the user] 

This claim is not patentably distinct from claim 16, as it purports to limit only an external, unclaimed object — the first destination — but imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 24:
The system of claim 16, wherein the second destination is a phone associated with another user. [0130; “cellular telephone”] 

This claim is not patentably distinct from claim 16, as it purports to limit only an external, unclaimed object — the second destination — but imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 46:
This claim is identical to claim 16 other than being written in means-plus-function form, and can be rejected on the same basis as claim 16, using the sensor and host devices of that claim as the necessary structure to perform the steps.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. in view of Warden further in view of Carrino further in view of Norris et al. (U.S. Patent No. 6,823,213).

With regard to Claim 19:
The system of claim 18, wherein the initiation of the emergency alert occurs after a predetermined time has elapsed. 

Merry, Warden and Carrino teach the system of claim 18 but do not explicitly teach sending an alert after a predetermined time has elapsed, but it is known in the art. Norris teaches an implantable medical device [title] which, in an emergency, may “capture detailed diagnostic data over a predetermined time period for subsequent processing and analysis by a physician” and may then “alert” the physician or a hospital, etc. [Col. 13, lines 11, 22-24] Norris and Merry are analogous art as each is directed to electronic means for detecting a person’s health information and informing others thereof. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Norris with that of Merry, Warden and Carrino in order to be able to collect relevant data to provide to medical personnel, as taught by Norris; further, it is simply a substitution of one known part for another with predictable results, simply gathering data for a particular interval as taught by Norris rather than instantaneously as in Merry; the substitution produces no new and unexpected result.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. in view of Warden further in view of Carrino further in view of Cruitt et al. (U.S. Patent No. 6,934,220).

With regard to Claim 21:
The system of claim 16, wherein the emergency alert is cancellable in response to input from the user. 

Merry, Warden and Carrino teach the system of claim 16 but do not explicitly teach that the alert is cancellable, but in addition to being of no patentable significance as explained below, it is known in the art.  Cruitt teaches a medical alert device [title] which provides an “alarm” based on medical issues such as requiring medicine, [Col. 1, lines 14-15] and in which a user can employ a “pushbutton switch” such that the “alarm can be canceled”. [Col. 6, lines 31-32] Cruitt and Merry are analogous art as each is directed to electronic means for providing alerts based on issues relating to health. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Cruitt with that of Merry, Warden and Carrino so that someone can stop an alarm if its precedent condition no longer exists, as taught by Cruitt; further, it is simply a substitution of one known part for another with predictable results, simply providing an alert which can be stopped such as that of Cruitt in place of one which cannot such as that of Merry; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 16, as it only describes a condition of an alert, which is data, and does not positively claim any feature of the claimed system by which an alert might be cancelled, nor does any claim positively recite cancelling any alert.  The reference is provided for the purpose of compact prosecution.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merry et al. in view of Warden further in view of Carrino further in view of Minor, Jr. (U.S. Publication No. 2005/0203681).

With regard to Claim 25:
The system of claim 24, wherein the second alert communication comprises an SMS message. 

Merry, Warden and Carrino teach the system of claim 24, but do not explicitly teach using SMS, but it is known in the art.  Minor teaches a sensor-based communication system [title] which uses “SMS” to send a “health alert”. [0021] Minor and Merry are analogous art as each is directed to electronic means for providing health related information. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Minor with that of Merry, Warden and Carrino, as market forces at the time were increasingly driving developers to use text-messaging technology in many diverse fields; further, it is simply a substitution of one known part for another with predictable results, simply sending a text message using SMS in place of the means of Merry; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 4 January 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The rejections made herein under § 112(a) and (b) are based on language added by amendment and are not the same as the rejections made under § 112(b) in the previous Office action, so any arguments in regard to those rejections are moot.
In regard to § 101, first, the applicant correctly characterizes the Examiner’s rejection as based on the claims being directed to mental steps, with the added technology neither integrating this into a practical application nor amounting to significantly more than the abstract idea.
The fact that a sensor device is used to detect motion rather than a human observer, without technical details, is mere automation of a mental process.  There is no hint that any new or improved sensor is used or that any inventive programming has been provided.  It is not only not an “absurd reading” but quite an ordinary use of language to consider the human devices for observation (eyes, ears, etc.) to be “sensors”, as psychologists commonly refer to what those devices take in as “sensory perception”.
Further, the courts have consistently stated that mental processes include mental processes performed with mechanical aids (e.g. pen and paper) or computing devices.  See MPEP § 2106.04(III): “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.”
The same difficulty arises in the applicant’s next argument, that a human mind cannot transmit communications using a short-range wireless protocol; but again, a human can transmit communications, verbally or in writing, and nondescript use of computer networks does not change the analysis for the reasons explained above.  The Examiner sees nothing in any claim that recites “specific sensor data measurement, detection, and communication operations” nor any “specially configured system or devices”.
There are no “structural limitations” present for any element in the claims at all; a sensor device is described entirely functionally with no structure (e.g. physical components, programming, etc.) being provided.  As the claims are no longer supported by any earlier-filed application, the state of the art in 2006 is no longer relevant to this analysis.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 16, 18-25 and 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694